29 F. Supp. 506 (1939)
BENNETT
v.
WATERMAN S. S. CORPORATION et al.
District Court, S. D. New York.
October 5, 1939.
Jacob Rassner, of New York City, for plaintiff.
Barry, Wainwright, Thacher & Symmers, of New York City, for defendants.
COXE, District Judge.
This motion is similar to the ones considered in Kenealy v. Texas Company, D. *507 C., 29 F. Supp. 502, and in Fluxgold v. United States Lines Company, D.C., 29 F. Supp. 506, and will be disposed of as indicated in the opinions in those cases. There is, however, an added item not found in the motion papers of the other cases asking for the production for inspection of the following: "All statements made by witnesses and any and all persons to the insurance company as to the manner of the happening of the accident".
The objection of the defendants to the production of these statements is sustained for the reasons given in the opinion in the Kenealy case with respect to the statements of fellow employees as to the accident.
The motion of the plaintiff is granted only to the limited extent above indicated.